                                                         .
                              Case 5:08-cr-00043-OLG Document 322 Filed 11/14/19 Page 1 of 1


A0 442 (Rev. 11/11) Arrest Warrant
                                                                                                                         .
                                                UNITED STATES DISTRICT                                                      [IT0%
                                                                                         for the                                                   V'd              <

                                                                           Western District of Texas               NOV 1      4   2019

                                                                                                                               DISTRICT CLERK
                      United States of America                                                                 WESTERf1I$JR1CT OF TEXAS
                                                                                                                                                            +
                                       v.                                                  )
                          MICHAEL BADILLO                                                  )           Case No.    SA-      -CR- 3-(9)-OLG'
                              a/k/a "VL"                                                   )
                                                                                           )
                                                                                           )
                      _____________________________________________________________        )
                                   Defendant


                                                                      ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                                MICHAEL BADILLO
who is accused of an offense or violation based on the following document filed with the court:

J     Indictment              FJ    Superseding Indictment                            Information         0   Superseding Information              0   Complaint
0     Probation Violation Petition                        Supervised Release Violation Petition                        0 Violation Notice          0   Order of the Court

This offense is briefly described as follows:
                                                    SEE THE ATTACHED PROB 12C PETITION




Date:           09/26/2019                                                                                                                   67
                                                                                                                       Issuing officer's signature

City and state:           SAN ANTONIO, TEXAS                                                                   Rosanne M. Garza, Deputy Clerk
                                                                                                                    Printed name and title

                                                                                        Return
          This warrant was received on (date)                   O// (/A i?                     ,   and the person was arrested on (date)           I/O%/A       1
at (city and state)                     At     +               Tc "
Date:      II/i.t/.oi9                                                                                             Ucitic kl-T)( 54
                                                                                                                    Arresting officer's signature

                                                                                                                  J.   Jj.ci
                                                                                                                        Printed
                                                                                                                                           vc,u rA
                                                                                                                                  name and title
